Citation Nr: 9928933	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  98-18 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


INTRODUCTION

The veteran served on active duty from February 1989 to May 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied a permanent and total 
disability rating for pension purposes.


FINDING OF FACT

The veteran has qualifying wartime service, has completed the 
VA pension application as to his income, and may have the 
requisite total disability rating when all of his nonservice-
connected disabilities are properly evaluated, and as to 
unemployability there is plausible evidence of record that he 
has recently been involuntarily hospitalized due to his 
mental health problems.


CONCLUSION OF LAW

The veteran's claim for entitlement to a permanent and total 
disability rating for pension purposes is well-grounded.  
38 U.S.C.A. § 5107(a) (1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds after a preliminary review of the evidence of 
record, that the veteran has satisfied the evidentiary 
requirements for a well-grounded claim as set forth by the 
United States Court of Appeals for Veterans Claims (Court) in 
Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999).  
Specifically, the evidence shows that the veteran has 
qualifying wartime service; that he completed the VA pension 
application as to his income; that he may have the requisite 
total disability rating when all of his non-service-connected 
disabilities are properly evaluated, and as to 
unemployability there is plausible evidence of record that he 
was recently involuntarily committed by a civil Court for 
inpatient psychiatric treatment.  See 38 U.S.C.A. §§ 1502, 
1521; 38 C.F.R. § 3.321 (1998).


ORDER

The veteran's claim for a permanent and total disability 
rating for pension purposes is wellgrounded.



REMAND

Pension is payable to a veteran who has served for 90 days or 
more during a period of war and who is "...permanently and 
totally disabled from non-service-connected disability not 
the result of the veteran's willful misconduct[.]" 38 
U.S.C.A. § 1521 (West 1991).  The veteran satisfies the 
requirement of serving during a period of war.  38 C.F.R. § 
3.2(f) (1998).  Therefore, the issue of entitlement to 
pension turns on whether he is now found to be permanently 
and totally disabled.  In this regard, the Court has provided 
specific guidance on how a permanent and total disability 
rating for pension purposes should be adjudicated.  Talley v. 
Derwinski, 2 Vet.App. 282 (1992); Roberts v. Derwinski, 2 
Vet.App. 387 (1992); Abernathy v. Derwinski, 2 Vet.App. 391 
(1992); and Brown v. Derwinski, 2 Vet.App. 444 (1992).

Among the instructions provided in the decisions of the Court 
is a requirement that the Board review the assignment of 
percentage ratings for each disability identified.  In 
instances where percentage ratings for one or more of the 
veteran's disabilities has not been assigned by the 
originating agency, further development is required so that 
the Board can undertake the review process set out by the 
Court.  See Roberts, supra.  Additionally, even in cases 
where the RO has identified a disability and assigned a 
rating, further development may be required in order to 
properly apply the rating criteria by which the identified 
disability is evaluated.

For instance, in the present case, the RO has assigned a 10 
percent rating based primarily on two hospital summary 
reports dated October 1997 and July 1998.  Review of these 
documents show that the earlier hospitalization was the 
result of an involuntary commitment by a criminal court.  It 
is also indicated that the veteran was afforded a battery of 
psychological tests and psychiatric evaluation during the 
more recent hospitalization; however, the medical records 
have not been associated with the claims folder.  The Board 
believes that the RO should obtain and review the veteran's 
complete VA medical records, both inpatient and outpatient, 
before determining the appropriate rating to be assigned to 
his psychiatric disorder.

Likewise, the Board notes that the current medical evidence 
of record contained no objective or medical opinion as to the 
veteran's ability to work.  While the exact nature of the 
veteran's psychiatric condition is not entirely clear, the 
evidence of record also reveals that he has been treated for 
substance and alcohol abuse two years prior to his VA 
hospitalization.  In light of the Board's determination that 
this claim is well-grounded, the RO should attempt to obtain 
and associate these records with the claims folder.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain and associate 
with the claims folder all of the 
veteran's VA medical records, including 
inpatient, outpatient, and mental hygiene 
clinic records, from October 1997 to the 
present.

2.  The veteran should be requested to 
provide names, addresses, and approximate 
dates of treatment for all health care 
providers who have treated him for his 
psychiatric disorder since his discharge 
from service.  Specifically, the veteran 
should be asked specifically to provide 
information as to his purported 
hospitalization for substance/alcohol 
abuse rehabilitation.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file copies of treatment 
records identified by the veteran.  If no 
records can be obtained, the veteran and 
his representative should be informed of 
the negative results.  38 C.F.R. § 3.159 
(1998).

2.  Thereafter, the RO should schedule 
the veteran for VA general medical and 
psychiatric examinations.  The 
examinations should provide sufficient 
detail to rate each identified disability 
under applicable rating criteria.  The 
examiner conducting the psychiatric 
evaluation should identify all 
psychiatric disorders shown on 
examination and discuss the severity of 
the symptoms associated with each.  A GAF 
score for the psychiatric disorders, 
under DSM IV, should be provided along 
with an explanation of the score's 
meaning.

3.  The issue of entitlement to pension 
benefits should then be considered under 
the two-prong test enunciated by the 
Court in Talley v. Derwinski, 2 Vet.App. 
282 (1992); Roberts v. Derwinski, 2 
Vet.App. 387 (1992); and Brown v. 
Derwinski, 2 Vet.App. 444 (1992).  In 
other words, the RO must consider the 
"objective" and the "subjective" 
standards, including 38 C.F.R. Part 3, 
§ 3.321 and Part 4, §§ 4.15 and 4.17 
(1998).  If the benefit sought remains 
denied, the RO should furnish the veteran 
and his representative with a 
supplemental statement of the case 
(SSOC), which includes all pertinent 
rating criteria, including any criteria 
that were revised during the pendency of 
the veteran's claim.  The veteran and his 
representative should then be given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 


